Citation Nr: 1740413	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-10 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to herbicide-agent exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1964 to March 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In September 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A copy of the transcript is associated with the Veteran's claim file.

This matter was previously before the Board in October 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain a VA examination addendum.  The Veteran served in the Republic of Vietnam and is claiming that his skin disorders were caused by exposure to herbicide agents.  Although the February 2017 VA examination found that the Veteran had no skin conditions presumptively linked to herbicide-agent exposure, the examination did not address whether the Veteran's skin conditions were directly caused by exposure to herbicide agents.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, an addendum must be obtained on remand.  

Furthermore, the VA examination opinion cited medical record notations of the Veteran's genetic skin  type classification - Fitzpatrick Skin Type I - as part of the rationale for the opinion.  The examination opinion did not note, however, VA medical center (VAMC) records such as those in September 2015 and September 2014 that categorized the Veteran's genetic skin type as Fitzpatrick Skin Type II and III. This discrepancy should be addressed on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the clinician who performed the February 2017 VA examination.  If the clinician is not available, the claims file must be provided to another clinician with the appropriate expertise to render the requested opinion.  After reviewing the entire record, the clinician should determine whether it is at least as likely as not (a 50 percent or greater probability) that each skin disorder diagnosed during the claims period is related to service, to include as directly caused by exposure to herbicide agents.

The clinician should also address the September 2015 and September 2014 VAMC records that categorize the Veteran's genetic skin type as Fitzpatrick Skin Type II and III.

The clinician should provide a complete explanation for all conclusions reached, based on prior examination findings, records contained in the claims file, and medical principles.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




